DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 4,399,024).
With respect to claims 1-4 and 9-18, Fukui discloses a process for upgrading a heavy oil comprising: (a) passing a heavy oil (vacuum residue of Murban crude oil) and disulfide oil to a thermal cracking unit (see Fukui, Example 9); (b) thermally cracking the heavy oil in the presence of the disulfide oil to produce solid coke and cracked oil products (see Fukui, Example 9).  The yield of cracked oil is greater than that of the same reaction taking place in the absence of disulfide oil (see Fukui, Table 3) (compare cracked oil and coke yields for Example 9 (with disulfide oil additive) with Comparative Example 2 (without disulfide oil additive)).  Thus, the presence of disulfide oil promotes conversion of heavy oil hydrocarbons to liquid reaction products over the solid coke.  The heavy oil has a CCR greater than 10 weight percent (see Fukui, Table 2).  The disulfide oil is present as 1% by weight solution of the disulfide in toluene (and containing zero weight percent water), and does not contain any alkali metal compounds (see Fukui, Example 9).  The thermal cracking reaction may take place in a coker (see Fukui, column 2, lines 61-65).  Cracked gas, cracked oil, and solid coke are all recovered as separate products of the cracking reaction (see Fukui, Example 9).  Inasmuch as Fukui discloses processing the same feed with the same disulfide oil, then it follows that such compounds would exhibit characteristics within the same range as those recited in the claims.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Moreover, the person having ordinary skill in the art would have been motivated to recycle a separately recovered heavy bottom stream as feed, along with the disulfide oil, to the cracker in order to maximize the yield and recovery of desirable cracked oil products.  The person having ordinary skill in the art would readily recognize that any suitable means for mixing such a heavy bottom stream with the disulfide oil to effect a thorough mixing could be used, e.g. a static mixer upstream of the cracking unit.  The person of ordinary skill is a person of ordinary creativity, not an automaton.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Fukui is not specifically limited with respect to the source of the disulfide oil to be used in his heavy oil upgrading process (see Fukui, entire disclosure).  In this regard, it is already known that disulfides are produced as a byproduct of a hydrocarbon sweetening process (see, e.g., Asdigian, drawing and accompanying text).  Thus, the person having ordinary skill in the art would have been motivated to use disulfide oil effluent from a sweetening process as the disulfide oil in the cracking process of Fukui, such modification making beneficial use of an otherwise waste byproduct of the sweetening process.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 4,399,024) in view of Asdigian (US 4,412,912) and Sze (US 4,108,798).
With respect to claims 5 and 6, see discussion supra at paragraph 6.  Fukui discloses delayed coking (see Fukui, column 1, lines 13-18).  Sze discloses a typical delayed coking process which makes use of a furnace and plurality of coker drums downstream of the furnace, the coker drums being situated in parallel fashion and operating in alternate cycles (i.e. “staggered”) in order to maintain continuous operation (see Sze, drawing and column 4, lines 59-63).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 4,399,024) in view of Asdigian (US 4,412,912) and Howard (US 4,062,762)
With respect to claims 7 and 8, see discussion supra at paragraph 6.  Howard discloses that disulfides may be produced by way of the MEROX process which uses an iron group metal chelate catalyst in an alkaline medium to oxidize mercaptans to disulfides (see Howard, column 2, lines 40-42).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,306,263.  This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771